Title: From George Washington to James McHenry, 10 August 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 10th Augt 1798

The letter from Mr Ames to Mr Bent, containing further evidence to his good character, I send.
The other letter from Mr Carter (who married a Niece of mine) though private, I send also but request it may b⟨e⟩ returned; what he says of a cert⟨ain⟩ character—may be treasured up, but reported as coming from him.
His brother is an utter stranger to me, and therefore I can add nothing to what he has said of him. The family you know, are among the most wealthy & respectable in this State.
My Nephew Lewis might (but as he has never applied to me, I cannot say that he would) be glad of some appointment. He was an Aid to Genl Morgan on the Western Expedition. I am—Dr Sir—Yr Obedt Servt

Go: Washington

